Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Love on 1/8/21.
The application has been amended as follows: 

IN THE CLAIMS
Replacement claims: replace claims 1 and 8-10 as set forth below.

Claim 1. A method for controlling a computer including processing circuitry and a memory, the computer providing a battle game to a plurality of terminal devices used by respective players of a plurality of players over a computer network, and using objects corresponding to each of the plurality of players, the method comprising:
	storing, in the memory, a plurality of areas associated with each player;
	storing, in the memory, a plurality of area identifiers corresponding each to the plurality of areas;
	storing, in the memory, for each player, information related to objects placed in each of one or more areas of the plurality of areas;

	causing, by the processing circuitry, an object, placed in an area having an area identifier identical with an input identifier of the one or more input identifiers, to execute an action related to the battle game, the action is at least one of an attack, a defense, a recovery, and an ability change;
	updating, by the processing circuitry, a parameter value of the object in accordance with a progression of the battle game;
	storing, in the memory, by the processing circuitry, a selected area in which the object, having the parameter value that reaches a predetermined value, is placed;
	determining whether placement of the selected area matches a predetermined placement pattern consisting of the selected area and previously selected areas; and
	causing, by the processing circuitry, the object associated with the selected area to execute a second action different from the action, when the determining determines that placement of the selected area matches the predetermined placement pattern consisting of the selected area and previously selected areas.

Claim 8. A game system for controlling a battle game, using objects corresponding to each of a plurality of players, the game system comprising:
	a server device; and
	a plurality of terminal devices used by respective players of the plurality of players, wherein
	the server device comprises processing circuitry configured to:
		store, in a memory, a plurality of areas associated with each player;
		store, in the memory, a plurality of area identifiers corresponding each to the plurality of areas;

		receive, by the processing circuitry, a selection of one or more of input identifiers input by any one of the plurality of players,
		cause, by the processing circuitry, an object placed in an area having an area identifier identical with an input identifier of the one or more input identifiers, to execute an action related to the battle game, the action is at least one of an attack, a defense, a recovery, and an ability change;
		update, by the processing circuitry, a parameter value of the object in accordance with a progression of the battle game;
		store, in the memory, by the processing circuitry, a selected area in which the object, having the parameter value that reaches a predetermined value, is placed;
		determine whether placement of the selected area matches a predetermined placement pattern consisting of the selected area and previously selected areas,
		cause, by the processing circuitry, the object associated with the selected area to execute a second action different from the action, when the processing circuitry determines that placement of the selected area matches the predetermined placement pattern consisting of the selected area and previously selected areas, and
	each of the plurality of terminal devices comprises:
		a communication circuit configured to connect to the server device;
		a display configured to display an image relating to the battle; and
		an input circuit configured to receive the selection by the player.


	processing circuitry configured to:
		store, in a memory, a plurality of areas associated with each player;
		store, in the memory, a plurality of area identifiers corresponding each to the plurality of areas;
		store, in the memory, for each player, information related to objects placed in each of one or more areas of the plurality of areas;
		receive, by the processing circuitry, a selection of one or more of input identifiers input by any one of the plurality of players,
		cause, by the processing circuitry, an object, placed in an area having an area identifier identical with an input identifier of the one or more input identifiers, to execute an action related to the battle game, the action is at least one of an attack, a defense, a recovery, and an ability change;
		update, by the processing circuitry, a parameter value of the object in accordance with a progression of the battle game;
		store, in the memory, by the processing circuitry, a selected area in which the object, having the parameter value that reaches a predetermined value, is placed;
		determine whether placement of the selected area matches a predetermined placement pattern consisting of the selected area and previously selected areas,
		cause, by the processing circuitry, the object associated with the selected area to execute a second action different from the action, when the processing circuitry determines that placement of the selected area matches the predetermined placement pattern consisting of the selected area and previously selected areas.

	Claim 10. A non-transitory computer-readable recording medium having recorded thereon a program for a computer including a memory configured to store a plurality of areas associated with each player, a plurality of area identifiers corresponding each to the plurality of areas, for each player, information related to an object placed in each of one or more areas of the plurality of areas, the computer providing a battle game to a plurality of terminal devices used by respective players of a plurality of players over a computer network, and using objects corresponding to each of the plurality of players, the program causing the computer to execute a process, the process comprising:
	storing, in the memory, a plurality of areas associated with each player;
	storing, in the memory, a plurality of area identifiers corresponding each to the plurality of areas;
	storing, in the memory, for each player, information related to objects placed in each of one or more areas of the plurality of areas;
	receiving, by processing circuitry, a selection of one or more of input identifiers input by any one of the plurality of players,
	causing, by the processing circuitry, an object, placed in an area having an area identifier identical with an input identifier of the one or more input identifiers, to execute an action related to the battle game, the action is at least one of an attack, a defense, a recovery, and an ability change;
	updating, by the processing circuitry, a parameter value of the object in accordance with a progression of the battle game;
	storing, in the memory, by the processing circuitry, a selected area in which the object, having the parameter value that reaches a predetermined value, is placed;
determining whether placement of the selected area matches a predetermined placement pattern consisting of the selected area and previously selected areas; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments overcome the prior art of record.  Specifically, the newly added limitations of determining whether placement of the selected area matches a predetermined placement pattern consisting of the selected area and previously selected area and causing the object associated with the selected area to execute a second action different from the first action when the placement matches a predetermined placement overcome the art of Atsumi when considered in combination with the other limitations of the claim.  The prior art of Atsumi fails to disclose a second action in response to determining that placement of a selected area matches a predetermined placement pattern consisting of the selected area and previously selected areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715